
	

113 HRES 137 IH: Recognizing the security challenges of convening government officials in one specific place and directing the House of Representatives to take appropriate steps so that the House of Representatives can meet in a virtual setting.
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 137
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Mr. Pearce submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committees on
			 Rules and
			 House Administration, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Recognizing the security challenges of
		  convening government officials in one specific place and directing the House of
		  Representatives to take appropriate steps so that the House of Representatives
		  can meet in a virtual setting.
	
	
		Whereas Members of Congress and congressional staff need
			 greater interaction with constituents;
		Whereas constituents deserve better access to their Member
			 of Congress;
		Whereas there are time restraints and high costs
			 associated with constituent travel to Washington, DC, to meet with their
			 Congressman;
		Whereas there are 535 Members of Congress who travel
			 consistently between their district and Washington, DC;
		Whereas Members of Congress currently do most of their
			 work from Washington, DC, and travel to their districts, some traveling
			 significant distances;
		Whereas many congressional staffers do not spend time in
			 the district for which they were hired to work, and are less in touch with the
			 needs of constituents;
		Whereas the current constraints of Congress demand that
			 Members of Congress are physically in Washington, DC, to conduct the duties of
			 their job, which includes but is not limited to debating, voting, and
			 participating in hearings;
		Whereas there are recent advances in technology that would
			 make a virtual Congress possible, such as: electronic voting, video
			 conferencing, secure telephones and internet connections, and biometric cyber
			 security;
		Whereas there are security concerns associated with the
			 entire Congress being physically located in a single place;
		Whereas concerns were raised after 9/11 about the
			 possibility of future terrorist attacks on the Nation’s Capitol and the safety
			 of the Members of Congress;
		Whereas government operating costs are far too high, and
			 new, innovative savings must be found;
		Whereas there are recent advances in technology that would
			 make a virtual Congress possible, such as electronic voting, video
			 conferencing, and secure telephones and internet connections;
		Whereas the security challenges of convening government
			 officials in one specific place;
		Whereas the need to find new ways to save taxpayer money
			 by decreasing the operating cost of government; and
		Whereas the need for Members of Congress to maintain
			 greater accountability to their constituents: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)encourages the use of a virtual setting to
			 implement hearings, conduct debate, meet, and vote;
			(2)directs the Committee on House
			 Administration to identify the best practices for conducting the business of
			 the House of Representatives in a virtual setting; and
			(3)directs the Committee on House
			 Administration to establish procedures and rules for the consideration of
			 legislation by Members of Congress in a virtual setting.
			
